DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant submitted incomplete Arguments. Examiner is not quite sure to what  to answer. Examiner noted that claim 12 was amended to include subsequent and therefore thinks that Applicant argues that prior art reference does not teach subsequent. But examiner wants to note that the claim requires “at least one subsequent”, which can mean that the next pulse in the same direction to be adjusted accordingly.  It is important to note that according to the specification it is optimization of the “active measurement”(see abstract). And Active measurement is a lidar measurement[0012] with [0007]. Then paragraph [0073] teaches optimizing energy level based on proximity which is obtained based on active measurement (which means Lidar)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEHMADI US 20160291155 A1.
Regarding claims 1, 12 Nehmadi teaches
1, 12 A system comprising:
 a vehicle; [0002]
a light source coupled to the vehicle(s510), wherein the light source is configured to emit at least one light pulse toward an environment of the vehicle[0005]; and 
a controller operable to: 
determine an emission vector of the at least one light pulse; [0070](with fig. 1)

dynamically adjust a per pulse energy of at least one subsequent light pulse based on the determined elevation angle component.  ([0072-0073] pulse energy level will be adjusted for that distance at that specific angles for active measurement )

2. The system of claim 1, wherein the light source is configured to emit light in a scanning pattern.  (fig. 1)

3. The system of claim 2, wherein the controller is further operable to adjust the emission vector of the at least one subsequent light pulse according to the scanning pattern.  (fig. 1 scanning according to scanning pattern [0049])

4, 12 The system of claim 1, wherein the controller is operable to dynamically adjust the per pulse energy of the at least one subsequent light pulse further based on at least one of. point cloud data, map data, image data, object data, retroreflector location data, time of day, ambient light condition, sun position, a pose of the vehicle, a heading of the vehicle, or an operating condition of the vehicle.  [0063](s410, 420, s430 s447)

5. The system of claim 1, further comprising a light detection and ranging (LIDAR) system, wherein the light source is an element of the LIDAR system.  [0002]



14. The method of claim 12, further comprises causing the light source to emit a plurality of light pulses.  (fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Rezk US 10545238 B1.

Regarding claims 10, 18, 20 Nehmadi does not explicitly teach but certainly concerned about pedestrian safety form laser 
Rezk teaches
10, 18 The system of claim 1, wherein the light source comprises a fiber laser operable to emit light pulses having a wavelength of 905 nanometers or 1550 nanometers.  [0047]

20. The method of claim 12, wherein dynamically adjusting the per pulse energy of the at least one light pulse is further based on a laser safety standard.[0047]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Rezk in order to satisfy safety requirements for pedestreans.

Claims 7, 15, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Dussan US 20170242102 A1.
Regarding claims 7, 8, 15, 16 Nehmadi does not teach but Dussan teaches
7, 15 The system of claim 6, wherein a pulse length of at least one light pulse of the plurality of light pulses is between 10 picoseconds to 10 nanoseconds.  [0113]

8, 16 The system of claim 6, wherein the controller is operable to dynamically adjust a per pulse energy of at least one light pulse of the plurality of light pulses, wherein the pulse energy of at least one light pulse is between 10 nanojoules and 10 microjoules.  [0114]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Dussan in order to provide safe laser environment.[0074]


Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Reichardt	US 20060203248 A1.

Regarding claims 9, 17 Nehmadi does not teach but Reichardt  teaches

9, 17 The system of claim 6, wherein a pulse repetition rate of at least a portion of the plurality of light pulses is between 50 kilohertz and 1 megahertz.  [0100]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Reichardt in order to provide safe laser environment.[0096]

Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Villeneuve 20170153319 A1.

Regarding claims 9, 17 Nehmadi does not teach but Villeneuve  teaches

11, 19 The system of claim 10, wherein the controller is operable to dynamically adjust the per pulse energy of the at least one subsequent light pulse by adjusting at least one of a seed laser parameter or a pump laser parameter.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Nehmadi with teaching by Villeneuve in order to adjust the output energy of the pulse as required by the Nehmadi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645